     Case 2:20-cv-00680-KJM-DB Document 23 Filed 09/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                    Case No. 2:20-cv-00680 KJM DB (PC)
11   CONROY J. HAYES,
                                                    ORDER
12                                     Plaintiff,
13                  v.
14

15   M. SPENCER,
16                                  Defendant.
17

18         GOOD CAUSE APPEARING,

19         IT IS ORDERED that Defendant’s request for an extension of time continuing the

20   settlement conference until November 2020, is DENIED without prejudice as the Court has been

21   advised that plaintiff’s place of incarceration is able to accommodate a Zoom settlement

22   conference. Should Defendant become aware of additional information that suggests that the

23   Court should consider rescheduling the settlement conference, Defendant should submit a new

24   request with additional information.

25   Dated: September 11, 2020
26

27

28
                                                      1
                                                             [Proposed] Order (2:20-cv-00680 KJM DB (PC))
